Citation Nr: 1316088	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for service-connected residuals of a left ankle fracture with recurring ankle sprains prior to December 6, 2010.

2.  Entitlement to an increased evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with recurring ankle sprains from  December 6, 2010.

3.  Entitlement to a compensable evaluation for service-connected residuals of a fracture of the right metacarpal small finger with malunion.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral foot disorder, claimed as fallen arches, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) in December 2008.  The Veteran was provided with a statement of the case (SOC) on June 2009 and supplemental statements of the case (SSOC) on August 2010, February 2011, and January 2013.  The Veteran perfected his timely appeal with the August 2009 submission of a VA Form 9.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

Although the issue with regard to the Veteran's left ankle condition originally on appeal was for entitlement to an evaluation in excess of 20 percent, by means of a rating decision dated January 2011, the RO awarded an increased evaluation of 30 percent, effective to December 6, 2010.  A veteran is assumed to be seeking the highest evaluation available, to include separate evaluations, and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal." AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran expressed no such intent and higher evaluations are available both prior to December 6, 2010 and after.  Thus, the Board finds that it may proceed to adjudicate the proper evaluation of the Veteran's left ankle condition with regard to the time periods at issue.

In March 2013, the Veteran submitted a statement with regards to his claims currently on appeal and raised a new claim for benefits.  The Veteran did not discuss any new evidence with regard to his bilateral foot condition, but he reported his observations as to his service-connected right little finger disability.  He also asserted additional facts that he believes shows a worsening of his service-connected left ankle disability.      

Unless a waiver of review by the agency of original jurisdiction (AOJ) has been received in writing or in a hearing on appeal or the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral, the Board must remand the claim to the AOJ.  See 38 CFR 20.1304(c).  Further, evidence must be pertinent and relate to or have a bearing on the appellate issue or issues.  Id.  With regard to the issues of the right little finger disability and the bilateral foot disorder, the Board finds that the Veteran's March 2013 statement is not pertinent; the Veteran's statement either does not provide new information as to the claims, does not include information pertinent to evaluating  the service-connected disability, or is cumulative of statements or evidence previously of record.  Accordingly, the Board finds it is appropriate to proceed in the adjudication of those claims.  With regard to the issue of the left ankle condition, however, the evidence is pertinent, as the facts, if shown by medical evidence, would have a bearing upon the issue of whether the Veteran is entitled to a higher evaluation for his left knee condition in accordance with applicable rating criteria.  The Board has not received a written waiver, nor was a hearing held in order to obtain an oral waiver on the record.  As such, with regard to the issue of the left ankle condition only, a remand would be necessary to cure any potential prejudice to Veteran in not having the AOJ review this new evidence.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.  

In the March 2013 statement, the Veteran also raised an informal claim of entitlement to service connection for a right wrist disorder.  Thus, the issue of service-connection for a right wrist disorder has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of  entitlement to service-connection for a bilateral foot condition, claimed as fallen arches, and increased ratings for the left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right little finger condition, although showing evidence of limitation of motion, showed no evidence of ankylosis, combined ankylosis with any other finger on the right hand, or arthritis during any time period prior to November 18, 2009.

2.  The Veteran's right little finger condition, showed evidence of posttraumatic arthritis related to his in-service right hand fracture in his carpal and metacarpal joints on November 18 2009.  However, there has been no showing of occasional incapacitating exacerbations at any period pertinent to the present appeal.

3.  The RO denied service connection for a bilateral foot condition in a November 2004 rating decision.  The Veteran was notified of the decision and of his appellate rights that month, but did not appeal. 

4.  Evidence submitted since the November 2004 decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and triggers VA's duty to assist by obtaining a medical opinion.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected residuals of a fracture of the right metacarpal small finger with malunion prior to November 18, 2009 are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2012).

2.  The criteria for a disability rating of 10 percent, but no greater, for service-connected residuals of a fracture of the right metacarpal small finger with malunion are met from  November 18, 2009.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2012).

3.  The November 2004 rating decision, which denied entitlement to service connection for a bilateral foot condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

4.  New and material evidence has been received to reopen a claim for service connection for a bilateral foot condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board is reopening and remanding the Veteran's claim for service connection for a bilateral foot condition, no discussion of VA's duty to notify and assist within the context of that issue is necessary. 

By letter dated in October 2008, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This letter apprised the Veteran of how disability rating and effective dates are assigned, as required under Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Adequate notice was provided to the Veteran prior to the initial adjudication of his claim in December 2008.  Nothing more is required.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  VA provided the Veteran with VA examinations with respect to his right little finger disability in November 2008, December 2010, and June 2012.  Collectively, these examinations are adequate because they contain a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also address the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Although all the evidence has been reviewed with respect to the claims on appeal, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Increased Disability Rating for Right Little Finger Disability
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's right little finger condition has been assigned a noncompensable (zero percent) disability rating under the analogous diagnostic code for limitation of motion of individual digits in accordance with the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  A zero percent evaluation is warranted for any limitation of motion in the ring or little finger.  Id.  This is the highest evaluation for this condition unless coupled with a finding of ankylosis in the little finger and ankylosis in an additional digit.  See 38 C.F.R. § 4.71a, Diagnostic Code 5223.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In a September 1992 rating decision, the Veteran was granted service connection and assigned an evaluation of zero percent for right little finger condition, effective June 4, 1992.  Later, in September 2008, the Veteran filed the claim for an increased evaluation presently on appeal.  In an October 2008 statement, the Veteran indicated that he had closed a door on his right hand while at work and sought medical treatment for it.  He stated that his hand is very weak and that he received pain pills for it.  In his August 2009 VA Form 9, the Veteran stated that, after sustaining three separate fractures to his right hand in service, he is in chronic constant pain, has limitation of motion, weakness, and functional loss.  The Veteran also stated that his disability has caused many problems in his daily activities.  In a September 2010 statement, the Veteran indicated that his right hand was manifested by a weak grip and limitation motion, which was affecting his employment.  In an April 2012 statement, the Veteran indicated that his right hand pain had gotten worse and that he had been diagnosed with degenerative arthritis.  The Veteran also submitted photographs of his right hand which he contends depicts the limitation of motion of his right little finger.

As reflected in the claims file, the Veteran was administered a VA examination in November 2008.  At this examination, the examiner noted the Veteran's history of right hand pain and that medical records provided by the Veteran were reviewed.  The Veteran complained of diminished grip ability and pain.  No flare-ups were reported.  Range of motion for the metacarpal joint revealed zero degrees of flexion, for the proximal interphalangeal joint revealed 45 degrees of flexion, and for the distal interphalangeal joints revealed 70 degrees of flexion, all with pain at the end of motions.  The Veteran was able to grasp weakly, push, pull, twist, touch, probe, and write.  He could also touch his thumb to his fingertips.  He came within one inch of bringing his right little fingertip to the palmar crease of his right hand; a rotational deformity was noted.  The Veteran was diagnosed with malunion of a right fifth metacarpal. 

A review of the Veteran's private treatment records revealed that he had been treated for his right little finger condition.  In a medical certification letter, private physician Dr. W. L. stated that he had treated the Veteran for his right little finger from November 2009 to December 2009.  He stated that the Veteran could not actively extend his right little finger because of pain and numbness.  The doctor further stated that the Veteran reported difficulties with daily activities that require dexterity and strength of his right hand.  The Veteran was diagnosed with malunion of the right metacarpal shaft with posttraumatic degenerative arthritis of the fifth carpo metacarpal joint.  

An April 2010 medical certificate from Dr. E. D. stated that the Veteran had been seen for posttraumatic degenerative arthritis flexion contracture of the right little finger.  The doctor found evidence of numbness on the fifth metacarpal, little finger and wrist.  It was noted that the Veteran also had light swelling and deformed metacarpal and very weak grip.  

A May 2010 medical report from Dr. J. D. stated that the Veteran had consulted his clinic in November 2009 and May 2010 for pain in the right hand.  The Veteran was noted as having constant pain and numbness and being unable to actively extend his right little finger.  The Veteran was noted as having difficulty doing things that require grip strength and dexterity of the right hand.  The doctor found evidence of deformity, boney swelling, malrotation of the fifth metacarpal, numbness on the entire fifth metacarpal, little finger, and ulnar side of the wrist, as well as an inability to perform flexion contracture, and a weak grip.  Imaging conducted on November 18, 2009 revealed malunited fracture, midshaft fifth metacarpal with dorsal angulation and malrotation, as well as decreased joint spaces with osteophyte formation of the fifth metacarpal joint.  The Veteran was diagnosed with posttraumatic degenerative arthritis of the fifth carpal and metacarpal joints.  

The Veteran was administered an additional VA examination in December 2010.  The Veteran complained of pain, numbness, and stiffness affecting flexion in his right hand.  He reported that had lost a significant amount of grip strength in the hand due to pain and was reported unable to flex the small finger into the palm of his hand.  The Veteran complains of pain with all motion in the small finger.  The examiner noted that there was a shortening of the fifth metacarpal.  There was tenderness to palpation at the fifth metacarpal joint.  Active and Passive metacarpal flexion was 10 degrees with signs of significant discomfort.  Flexion of the proximal interphalangeal joint and distal interphalangeal joints was also 10 degrees.  The Veteran could not use the small finger to grasp or grip.  Grip strength was three out of five.  The Veteran was diagnosed with loss of flexion and grip strength in the right hand due to repeated service injuries.

A March 2012 treatment note shows that the Veteran was seen by private physician Dr. R. J. for complaints of worsening pain in his right hand and weakness.  The doctor noted that there was evidence of mild swelling and tenderness of the first carpometacarpal joint on the right hand as well as a deformity of the fifth metacarpal joint on the dorsal apex midshaft.  

The Veteran was administered an additional VA examination in June 2012.  The Veteran denied having flare-ups associated with his condition.  Evidence of limitation of motion in the ring and little fingers of the right hand was noted.  A gap of one inch (2.5 cm) or more affecting the right ring and little fingers was noted between the fingertips and the transverse crease of the palm.  The Veteran was able to perform repetitive testing and there was no additional loss of motion after repetition.  The examiner found that the Veteran had no functional loss or functional impairment of any of the fingers or thumbs. There was no pain or tenderness to palpation of the joints or soft tissue of either hand, including thumbs and fingers.  Muscle strength testing revealed active movements against gravity for right hand grip.  The examiner reported that there was no ankylosis of the thumb or fingers.  Imaging studies revealed findings of degenerative or traumatic arthritis.  The examiner determined that the Veteran's disability affected his ability to work in manual, but not sedentary labor.  The Veteran was diagnosed with right hand degenerative joint disease, which the examiner opined was related to the fracture sustained in service.

Based on the above, the Board finds that the Veteran's right little finger disability only meets the criteria for a zero percent evaluation prior to November 18, 2009.  In order to warrant the next higher evaluation, the evidence must show evidence of ankylosis, a combination with other ankylosed fingers, or arthritis.  Because the medical evidence of record has not at any time during the period prior to November 18, 2009, shown the presence of ankylosis in any fingers of the right hand or arthritis, the Board finds that the Veteran is not entitled to an evaluation in excess of zero percent for his right little finger condition.

The Board finds that the Veteran's right little finger condition meets the criteria for a 10 percent evaluation from November 18, 2009.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  The medical evidence of record shows that the Veteran was first diagnosed with posttraumatic degenerative arthritis by his private physician, Dr. J. D., on November 18, 2009.  This arthritis was shown to involve two minor joints, the carpal and metacarpal.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).  Further, the VA examiner's opinion in the June 2012 VA examination opined that it was as least as likely as not that the Veteran's degenerative arthritis in carpal and metacarpal joints of his right little finger was related to the fracture sustained in military service.  The medial evidence of record has continually shown a limitation of motion in the Veteran's right little finger throughout the entire appeals period.  As such, the Board finds that Diagnostic Code 5003 is applicable and, because the only evaluation available for limitation of motion of the little finger is noncompensable, a minimum evaluation of 10 percent is warranted for the showing of arthritis and limitation of motion. 

The Board finds, however, that the Veteran's right little finger condition only meets the criteria for a 10 percent evaluation from November 18, 2009.  In order to warrant the next higher evaluation, the evidence must show evidence of ankylosis, a combination with other ankylosed fingers, or arthritis with occasional incapacitating exacerbations.  Because the medical evidence of record has not at any time since November 18, 2009 shown the presence of ankylosis in any fingers of the right hand or arthritis with occasional incapacitating exacerbations, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his right little finger condition.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right little finger condition, but the evidence reflects that those manifestations, namely the presence of ankylosis or arthritis with occasional incapacitating exacerbations, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right little finger condition, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  The record indicates that, despite some instances of interference at work, the Veteran is still able to perform his occupation.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with such.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, the disability ratings assigned for his right little finger condition already take pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's right little finger condition at any time during the period pertinent to this appeal. 38 U.S.C.A. § 5110  (West 2002 & Supp. 2010).    

New and Material Evidence Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

In the August 2010 SSOC, the RO reopened the claim of service connection for a bilateral foot condition on the basis of new and material evidence having been received.  The RO then denied the claim for service connection based upon a failure to show service incurrence or continuity.  Despite the fact that the RO reopened the Veteran's claim, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

In a November 2004 rating decision, the RO denied a claim for service connection for a bilateral foot condition, on the basis that the evidence did not show that this condition was caused or aggravated by the Veteran's military service.  The evidence considered at this time consisted of the Veteran's service treatment records and the Veteran's statements relating his condition of fallen arches in his feet to infantry training in the military.  The Veteran was scheduled for a VA examination, but failed to report and the RO proceeded to rate the case based upon the evidence of record.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on November 22, 2004.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

The RO received the instant petition to reopen the claim in September 2008.  The evidence received since the November 2004 RO decision includes written statements and private treatment records showing a diagnosis of pes planus dated April 2010 to May 2010.

In his written statements, the Veteran has indicated that during the ten year period he served as an Infantry Soldier, he endured long marches and running that led to his fallen arches.  He has stated that he did seek out medical treatment during the service while he was stationed in Korea, but that records relating to such treatment have been lost and are unavailable.  The Veteran states that the pain has continued to present.  

The Veteran's written statements and private treatment records constitute new evidence as they were not previously considered by the RO.  Since the lack of evidence demonstrating a current disability, evidence indicating chronicity of the Veteran's bilateral foot condition from the time of onset in service (as shown by the Veteran's statements), and in-service incurrence was the basis for the denial of the claim in the last final rating decision, in order to be material, any new evidence must relate to these unestablished facts and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade, 24 Vet. App. at 117.  

The Veteran's written statements and private treatment records essentially suggest that his bilateral foot condition was incurred during his military service.  Further, the Veteran's written statements indicate that this bilateral foot condition worsened in severity during service and that such worsening has continued to this day.  The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his bilateral foot disorder during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible for the purposes of determining whether new and material evidence has been submitted.  In short, the new evidence relates to unestablished facts of a present disability, in-service incurrence, and chronicity.  Hence, it is material.  It also triggers VA's duty to assist by providing a medical opinion.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

Entitlement to a compensable evaluation for service-connected residuals of a fracture of the right metacarpal small finger with malunion prior to November 18, 2009 is denied.

Entitlement to an evaluation of 10 percent, but no greater, for service-connected residuals of a fracture of the right metacarpal small finger with malunion from November 18, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition; the claim is reopened.


REMAND

Having reopened the Veteran's service connection claim for service connection for a bilateral foot condition, VA's duty to assist has been triggered and the claim must be developed as necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In this case, as mentioned above, the claims file now includes evidence of currently diagnosed bilateral foot disorder, evidence of in-service foot symptomatology, and the Veteran's competent statements regarding a continuity of foot symptomatology since service.  Given this new evidence, the Board determines that a VA examination is now warranted in order to determine the nature and etiology of his claimed bilateral foot disorder.  38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As for the left ankle claim, the Veteran most recently indicated in a March 2013 correspondence that his disability has gotten worse.  He essentially contends that he has virtually no range of motion for his left ankle, as it is stuck at about zero degrees, and he claims that he has a nonunion that now causes him to have to wear a brace for stability and support.  The record reflects that his left ankle disability was last examined by VA in June 2012.  In light of the Veteran's assertions that his disability is worse that shown by such examination (as he is claiming a nonunion requiring a permanent brace and further limitation of motion that essentially limits movement to zero degrees, a reexamination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran's most recent VA examination in June 2012 does not show evidence of nonunion nor does it show evidence of a range of motion with the Veteran's left ankle essentially stuck at zero degrees.  If such were shown by medical findings, then an increased evaluation may be warranted.

As this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for his bilateral foot condition and left ankle condition and records of his VA care, dated since August 2012, have not been associated with the claims file.  Under the law, VA must obtain all outstanding medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the etiology and severity of the Veteran's bilateral foot condition.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot condition was related to military service.  The Veteran's lay statements regarding continued complaints of symptoms should be taken into account.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3. The Veteran should also be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's left ankle condition. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is particularly asked to evaluate whether the Veteran has any type of malunion or nonunion and if such condition requires the use of an assistive device, such as a brace.  Further, range of motion testing should be conducted in order to determine the degrees of motion for the Veteran's dorsiflexion and plantar flexion, noting the degrees at which pain occurs and any additional loss of motion or pain.  See DeLuca, 8 Vet. App. at 202-206.  The examiner is also requested to evaluate whether the Veteran has ankylosis of the left ankle and to what degree the condition is ankylosed.  In so doing, the examiner should provide a definition of ankylosis and discuss how the Veteran's condition does or does not apply.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


